



EXHIBIT 10.1


ftlogoposa07.jpg [ftlogoposa07.jpg]
 
 



March 6, 2019




Mr. Matthew Nicholls
[Address]
 


Dear Matthew,


It is with great pleasure that we offer you the position of Executive Vice
President and Chief Financial Officer of Franklin Resources, Inc. (the Company)
reporting to the Chief Executive Officer. We believe you will make a significant
contribution and welcome you to the Franklin Templeton team. Your employment
with the Company will commence on an agreed upon start date, no later than
June 21, 2019.


You will initially work in both our New York offices one week per month, and our
California offices the remaining three weeks per month. You agree to relocate
full-time to our offices in San Mateo, California no later than July 31, 2021.
We understand your personal situation, however your eventual permanent
relocation to California is expected by the Company.


We are pleased to confirm the details of our offer in this letter.


Salary, Incentive Compensation, and Benefits


You will be paid bi-weekly (every other Friday) in accordance with Franklin
Templeton’s regular payroll procedures at a bi-weekly rate of $20,192.31
(annual/26), which annualized is equivalent to $525K per year.


In your role, you are eligible to participate in the Annual Incentive
Compensation Program (AIP) and your incentive bonus amount is variable. Due to
your projected start date, you will be eligible for your first bonus in the year
2019.  Your annual bonus award of $2.6M, as outlined in Schedule A, is
guaranteed for 2019 and 2020 and will be awarded each November. Annual bonus
awards are payable 65% cash, 35% stock on the first $1M and 50% cash, 50% stock
for any additional award amount over $1M. The equity component will be delivered
in Franklin Resources, Inc. restricted stock, with the stock portion vesting
one-third each year over a three year period.  Please note that annual bonus
awards are based upon a combination of mutual fund performance, Franklin
Resources, Inc. results, and individual performance.  Annual bonus awards are
variable and not generally guaranteed.


We are also offering you a restricted stock grant in the amount of $1.5M of
Franklin Resources, Inc., which is subject to approval by the Franklin
Resources, Inc. Compensation Committee. The restricted stock grant will vest in
one-third increments on 12/01/2019, and each of the following two years on the
same date.


Additionally, we will also grant a performance-based long-term equity award of
$375K, subject to the performance metrics and vesting schedule outlined in
Schedule A.


To support your transition, you will receive relocation assistance for you, your
spouse and your two dependents, including housing, airfare and transportation in
accordance with Franklin Templeton’s relocation policy. See Schedule B. To
receive this relocation assistance, you must sign the attached reimbursement
agreement.


As an organization, we strive to ensure that our employees have access to a
competitive and valuable set of Total Rewards - the mix of both monetary and
non-monetary rewards provided to you in recognition for your time, talents,
efforts, and results. Attached you will find a Decision Guide highlighting just
some of the benefits we have to offer. During your new employee orientation
process, you'll learn more about the wide variety of additional programs and
services available to you.




Page (1)

--------------------------------------------------------------------------------





If you decide to resign your employment with the Company for any reason, you
will provide notice to the Company at least 60 days prior to any termination of
your employment. During this notice period you will continue to be an employee
of the Company and will provide such services as directed by the Company that
are reasonably consistent with your status as a senior executive of the Company.
During this notice period you will continue to be paid your base salary and
remain eligible to participate in the Company's benefits programs at your prior
level of participation, but will not be eligible to earn or accrue any annual
bonus or incentive compensation. You agree not to commence any employment with
any entity during the notice period. The Company, in its sole discretion, may
waive all or any portion of the notice period and accelerate your last day of
employment. If the Company waives any portion of the notice period your base
salary, participation in the Company benefits programs, and all other
compensation of any kind will end effective on the last day of your employment.


If you are terminated by the Company without Cause within the first two (2)
years of your employment, the Company will pay you a cash severance payment
equal to the pro rata amounts of the compensation outlined in Schedule A that
remain unpaid as of the date of your termination, provided that you comply with
all Company policies applicable to the payment of severance, including, without
limitation, the certification of the return of all Company property and
confidential information and the execution of a standard severance and release
agreement. No severance will be paid to you if you resign for any reason or if
you are terminated for Cause. After the second anniversary of your employment,
any severance paid to you after the end of your employment will be within the
sole discretion of the Company. For purposes of this provision Cause is defined
as:
(i)
If you fail or refuse to comply with the reasonable, legal, and material
obligations required of you as the Chief Financial Officer of the Company or you
fail to comply with the policies of the Company established by the Company or
its Board from time to time;

(ii)
If you commit a material act of misappropriation, misrepresentation, breach of
fiduciary duty, or fraud, or other willful misconduct or gross negligence with
regard to the Company or any of its assets, customers, or employees;

(iii)
If you violate any law or regulation, memorandum of understanding, cease and
desist order, or other agreement with any agency having jurisdiction over the
Company;

(iv)
If you are convicted of, or plead nolo contendere with regard to, a felony crime
(other than a traffic violation) or any other crime involving alcohol, drugs, or
moral turpitude;

(v)
If you commit any act of harassment in violation of any applicable law or
Company policy. 



Compliance with Legal and Contractual Obligations


For purposes of federal immigration law, you will be required to provide us with
documentary evidence of your identity and eligibility for employment in the
United States within three business days of your date of hire.


By accepting this offer, you represent that you have not executed or otherwise
entered any agreement with any other person, company, or entity that prevents
you from accepting employment with the Company.  You also represent and warrant
that if the scope of services that you can perform on behalf of the Company is
restricted or limited by any agreement with, or obligation to, any person, firm,
or entity, or by any order, judgment, or decree of any court or governmental
agency, that you will immediately notify the Company of such existing limitation
or obligation.  More importantly, you will perform your services on behalf of
the Company consistent with any existing limitation or obligation you owe to any
other person, firm, or entity.


By accepting this offer you also represent that you have not engaged in any
conduct or activity in violation of any restriction, limitation, or obligation
you owe to any other person, firm, or entity including, without limitation, any
misappropriation or disclosure of confidential or proprietary information or the
solicitation of any customer, client, or employee in violation of any agreement
to which you are bound.  You further understand that you are not to use, rely
on, share, or bring to the Company any confidential or proprietary information
obtained by you in the course of your employment at any other company.  If you
discover that performing any service on behalf of the Company would conflict
with an existing limitation or obligation you owe to another party, you must
inform your supervisor of the conflict immediately and before you take any
action that would conflict with the existing limitation or obligation.
Please understand that these assurances are very important to the Company and,
in fact that the Company is relying on your agreement to abide by these
assurances in determining to extend this offer of employment to you. 




Page (2)

--------------------------------------------------------------------------------





Compliance with Franklin Policies


Franklin Templeton Investments is a “drug free” and “at-will” employer. All
employment offers are conditional upon the successful completion of a background
check, pre-employment drug test, and job reference checks. In addition, your
employment with Franklin Templeton Investments will be subject to all of the
terms, conditions, and policies contained within the Employee Handbook as
amended from time to time. In particular, you should be aware that your
employment with FTI is “at-will”, which means that either FTI or you may
terminate your employment relationship at any time, for any reason, or for no
reason to the extent permitted by law. 


The Company recognizes that disputes or disagreements may sometimes occur in the
workplace.  The Company’s policy is to address, and attempt to resolve, any such
disputes through a mutual process that is unbiased, expeditious, economical, and
less burdensome for both you and the Company than litigation.  Therefore, you
will be asked as a condition of this offer of employment to sign an Alternative
Dispute Resolution Policy and Agreement (the “ADR Agreement”) obligating both
you and the Company to arbitrate any disputes if a mandatory mediation
conference first fails to resolve the dispute. To the extent permitted by law,
the ADR Agreement is the exclusive means by which disputes are resolved between
the Company and you relating in any way to your employment, including any
separation from employment, allegations of unlawful discrimination or
harassment, disputes regarding salary, incentive compensation, bonuses, or any
other form of compensation of benefit, or any other alleged violation of
statutory, contractual, or common law.  If you would like to review the ADR
Agreement prior to accepting this offer of employment, a copy of the ADR
Agreement will be provided to you upon request.


The Company has invested substantial time, effort and expense in compiling its
Confidential Information, in assembling its present staff of personnel, and in
attracting and/or contracting with its current clients and customers and its
prospective clients and customers. In order to protect the confidentiality of
Confidential Information and its connections with staff, clients and customers,
and prospective clients and customers, you agree that, during your employment,
and for one year after your employment ends, you will not, either on your own
account or in conjunction with or on behalf of any other person, directly or
indirectly, solicit, approach, counsel, entice away or attempt to entice away
any individual to leave the employ of the Company, including by means of the
supply of names or expressing views on suitability or otherwise to a prospective
employer. You also shall not, either on your own account or in conjunction with
or on behalf of any other person, use any Company trade secret to solicit,
approach, contact, communicate with, or have business dealings, directly or
indirectly, with (a) a client or customer (person or entity), or prospective
client or customer of the Company, with whom you had material business dealings,
or access to Confidential Information, for the first time during your employment
with the Company; or (b) any person who was an investor or business partner, and
with whom you had material business dealings during the twelve (12) months prior
to the end of your employment. These restrictions will not prohibit you from
seeking or doing any business which is not in direct or indirect competition
with the business carried on by the Company.


To indicate your acceptance of the Company’s offer, please print the attached
PDF version of this offer, sign it and scan it back to me at [email address] by
March 18th, 2019.


We are very pleased to confirm this offer to you and look forward to you joining
our team. Please feel free to call me with any questions at [telephone number].


Sincerely,


/s/ Penny Alexander


Penny Alexander
Chief Human Resources Officer
Human Resources
Franklin Templeton Companies, LLC




ACCEPTED AND AGREED TO ON:
/s/ Matthew Nicholls
 
March 9, 2019
Matthew Nicholls
 
Date





Enclosures:
Reimbursement Agreement; Benefits Decision Guide



Page (3)

--------------------------------------------------------------------------------







Schedule A:
Total Rewards - Compensation Offer Summary


[OMITTED]




Schedule B:
Relocation Assistance


[OMITTED]




Page (4)